Exhibit 10.1

SECURITIES EXCHANGE AGREEMENT

This Securities Exchange Agreement (this “Agreement”) is made and entered into
as of the 30th day of November, 2017 by and among Power Solutions International,
Inc., a Delaware corporation (the “Company”), and Weichai America Corp., an
Illinois corporation (the “Purchaser”).

WHEREAS, the Company and the Purchaser have previously entered into that certain
Share Purchase Agreement dated as of March 20, 2017 (the “Purchase Agreement”).
Capitalized terms that are used but not defined herein shall have the meanings
accorded to such terms in the Purchase Agreement.

WHEREAS, pursuant to terms of the Purchase Agreement, the Company issued to the
Purchaser (i) 2,728,752 shares of Company Common Stock, (ii) 2,385,624 shares of
Series B Preferred Stock (convertible into 4,771,248 shares of Company Common
Stock), and (iii) the 2018 Warrant;

WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, the Founder Stockholders and the Purchaser entered into that certain
Stock Pledge Agreement;

WHEREAS, (i) the Company and the Purchaser wish to exchange the 2,385,624 shares
of Series B Preferred Stock currently held by the Purchaser for 4,771,248 shares
of Company Common Stock, and (ii) pursuant to the terms of the Amended and
Restated Warrant in the form attached hereto as Exhibit A (the “Restated
Warrant”), the Company and the Purchaser wish to amend and restate the 2018
Warrant to provide that the 2018 Warrant shall be exercisable for shares of
Company Common Stock and to amend certain other terms of the 2018 Warrant
(collectively, the “Exchange Transactions”); and

WHEREAS, in connection with the Exchange Transactions, the Stock Pledge
Agreement shall be terminated.

NOW THEREFORE, in consideration of the foregoing recitals, and of the mutual
representations, warranties, covenants and agreements hereinafter set forth, the
parties hereby agree as follows:

1.    Exchange Transactions.

(a)     Pursuant to the terms of this Agreement, the Purchaser hereby assigns
and transfers to the Company 2,385,624 shares of Series B Preferred Stock (the
“Exchange Preferred Stock”), and in consideration therefor, the Company hereby
agrees to issue to Purchaser 4,771,248 shares of Company Common Stock (the
“Exchange Common Stock”). The Purchaser and the Company hereby agree that all
accrued and unpaid dividends with respect to the Exchange Preferred Stock shall
be cancelled. Within two (2) Business Days following the date of this Agreement,
the Company shall deliver to the Purchaser an original certificate representing
the Exchange Common Stock, and the Purchaser shall deliver to the Company the
original certificate representing the Exchange Preferred Stock, together with an
assignment separate from certificate relating thereto.



--------------------------------------------------------------------------------

(b)    The 2018 Warrant shall be amended and restated pursuant to the terms of
the Amended and Restated Warrant in the form attached hereto as Exhibit A.

(c)    The Purchaser hereby agrees that the Stock Pledge Agreement is hereby
terminated. Within two (2) Business Days following the date of this Agreement,
the Purchaser shall deliver to the Founder Stockholders the original executed
certificates representing the Company Common Stock previously pledged by the
Founder Stockholders to the Purchaser pursuant to the Stock Pledge Agreement.

2.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser as follows:

(a)    The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware.

(b)    The Company has the requisite corporate power to execute and deliver this
Agreement and the other agreements to which it is a party. The execution,
delivery and performance of this Agreement and the other agreements to which the
Company is a party, the performance by the Company of its obligations hereunder
and thereunder and the consummation by the Company of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of the Company. This Agreement has been, and upon
its execution the other agreements to which the Company is a party shall have
been, duly executed and delivered by the Company and are valid and binding
obligations of the Company, enforceable against it in accordance with their
respective terms, subject to the limitation of such enforcement by the
Enforceability Exceptions.

(c)    The Exchange Common Stock and the Amended and Restated Warrant have been
duly authorized by all necessary corporate action of the Company. When issued in
accordance with the terms hereof, the Exchange Common Stock will be validly
issued, fully paid and nonassessable, free and clear of all Liens, except for
restrictions on transfer imposed by applicable securities laws and the
Transaction Documents.

(d)    The execution, delivery and performance of this Agreement, and the
consummation by the Company of the Exchange Transactions, does not conflict
with, violate or result in a breach of any provision of, or constitute a default
under, or result in the termination of or accelerate the performance required
by, or result in a right of termination or acceleration under, (i) the Amended
and Restated Certificate of Incorporation or Bylaws of the Company, (ii) any
Contract or obligation to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries or any property or
asset of the Company or any of its Subsidiaries are bound or (iii) any permit,
license, judgment, order, decree, ruling, injunction, statute, law, ordinance,
rule or regulation applicable to the Company or any of its Subsidiaries, other
than in the case of clauses (ii) and (iii) as would not be reasonably expected
to have a Material Adverse Effect.

 

2



--------------------------------------------------------------------------------

3.    Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:

(a)    The Purchaser is a corporation duly organized, validly existing and in
good standing under the Laws of the State of Illinois.

(b)    The Purchaser has the requisite corporate power to execute and deliver
this Agreement and the other agreements to which it is a party. The execution,
delivery and performance of this Agreement and the other agreements to which the
Purchaser is a party, the performance by the Purchaser of its obligations
hereunder and thereunder and the consummation by the Purchaser of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of the Purchaser. This Agreement has
been, and upon its execution the other agreements to which the Purchaser is a
party shall have been, duly executed and delivered by the Purchaser and are
valid and binding obligations of the Purchaser, enforceable against it in
accordance with their respective terms, subject to the limitation of such
enforcement by the Enforceability Exceptions.

(c)    The Purchaser is the sole legal and beneficial owner of the Exchange
Preferred Stock and the 2018 Warrant. The Purchaser has the right to transfer
the Exchange Preferred Stock to the Company, free and clear of any Liens, and
when transferred in accordance with the terms hereof, the Purchaser shall
transfer the Exchange Preferred Stock to the Company, free and clear of any
Liens.

(d)    The Purchaser is an accredited investor (as defined in Rule 501 of the
Securities Act) and is aware that the issuance of the Exchange Common Stock is
being made in reliance on a private placement exemption from registration under
the Securities Act. The Purchaser is acquiring the Exchange Common Stock for its
own account, and not with a view toward, or for sale in connection with, any
distribution thereof in violation of any federal or state securities or “blue
sky” law, or with any present intention of distributing or selling such
Securities in violation of the Securities Act. The Purchaser has sufficient
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risks of its investment in such Exchange Common
Stock and is capable of bearing the economic risks of such investment. The
Purchaser acknowledges that the Company is not current in its public filings
with the U.S. Securities and Exchange Commission, and that the Purchaser has
received such information regarding the Company as it requires in connection
with its decision to consummate the transactions contemplated hereby.

4.    Miscellaneous. This Agreement contains the entire understanding among the
parties hereto with respect to the subject matter of this Agreement and hereby
supersedes any and all prior representations, understandings and agreements,
both oral or written, heretofore made among the parties with respect to the
subject matter of this Agreement. No change, modification or waiver of any
provisions of this Agreement shall be valid or binding unless it is in writing
and signed by the parties intended to be bound thereby. No waiver of any breach,
term or condition shall constitute a subsequent waiver of the same or any other
breach, term or condition. This Agreement shall be governed by and construed
exclusively in accordance with laws of the State of New York without regard to
the choice of law principles thereof. Each party hereto acknowledges and agrees
that the other party shall be

 

3



--------------------------------------------------------------------------------

entitled to seek an injunction, specific performance and other equitable relief
to prevent breaches of this Agreement by the other party and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which such party is entitled at law or in equity. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, heirs, and permitted assigns. Each party shall pay its
respective expenses incurred in connection with this Agreement and the
transactions contemplated hereby. Section 7.02 (Notices) and 7.10 (Arbitration)
in the Purchase Agreement will apply to this Agreement mutatis mutandis as if
they were incorporated in this Agreement. For the convenience of the parties and
to facilitate execution, this Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document. Receipt of an executed signature page to
this Agreement by facsimile, PDF or other electronic transmission shall
constitute effective delivery thereof.

* * * * *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Securities Exchange Agreement has been executed by the
parties hereto or by their respective duly authorized officers, all as of the
date first above written.

 

POWER SOLUTIONS INTERNATIONAL, INC. By:  

/s/ John P. Miller

Name:   John P. Miller Title:   Chief Executive Officer WEICHAI AMERICA CORP.
By:  

/s/ Huisheng Liu

Name:   Huisheng Liu Title:   Chairman

[Signature Page to Securities Exchange Agreement]

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Amended and Restated Warrant

See attached.